CONKLING, J.
(dissenting). —  I respectfully dissent from the principal opinion prepared by the Chief Justice. Inasmuch as I still have the views of this case which were expressed in the opinion of Commissioner Lozier, prepared for Division One, I therefore adopt and file herein as my dissent, the following portion of that opinion:
From plaintiff’s evidence it appears that: both plaintiff and defendant lived in Joplin, Mo.; they had been friends for three years and had “dated” during that time; plaintiff had invited defendant to a Valentine party at Baxter Springs on the night of February 15, 1948; defendant took her in his 1947 DeSoto car; the accident occurred while they were returning to Joplin, at 10:30 p. m., about 3ka miles east of Baxter Springs; defendant was driving; the' car ran off the pavement and into the north highway ditch; the highway runs straight east and west and is a' little upgrade for eastbound traffic; the pavement was “blacktop,” 24 feet wide, with clay and gravel shoulders; there was no marked centerline; both pavement and shoulders were dry-; and no other vehicle was involved in, or even near at the time of, the accident.
Plaintiff stated that she had one highball before leaving Joplin at 5:30, one after their arrival in Baxter Springs and two after the dinner there; that defendant had several highballs during the same interval of time; and there was no liquor in the car at any time. “Q. Did Glenn (Zumwalt) appear intoxicated when you folks left to come back to Joplin ¶ A. No, sir. * * * Q. It is your testimony today, is it, that neither you nor Mr. Zumwalt was under the influence of liquor when you left there (Baxter Springs) 1 A. Yes, sir, that is right.”
Plaintiff testified that: on the way from Joplin to Baxter Springs there was nothing unusual about defendant’s driving; when they *177started back to Joplin there was nothing unusual about his appearance; he did not appear angry; there was no conversation between them and “there had been no trouble of any kind” between plaintiff and defendant either before or after the night of the accident; and they continued to “date” after that night.
Plaintiff said that, after they left Baxter Springs and started east toward Joplin, defendant “was driving all right and not off the road at any time until after we passed the bridge, 1 noticed the car weaving over the highway, not staying on his side of the road, I noticed the speedometer was over 70 miles an hour, we went off on the right side (shoulder?) of the road, and I remember being thrown around in the ear, and that was the last 1 remember. ’ ’ Plaintiff did not know how far the ear traveled while swerving or the time involved, “it happened too quick; * * * it seeemed the car was going faster while weaving; I did not look at the speedometer again. * * * Q. Did you say anything to Mr. Zumwalt about the car or his driving? A. Yes, sir. I told him to slow down several times. Q. What else did you say? A. I told him if he didn’t I wanted out or he could take me back to Baxter. * * * Q. When did you make your first protest in regard to the movement of the ear? A. After he started increasing his speed. Q. And what else was happening at the time of the protests? A. Well, he started increasing his speed the first time, and after it started weaving over the pavement I tolcl him again. [148] Q. What, if anything, did Mr. Zumwalt say to you? A. He didn’t say anything.”
Plaintiff explained that by “weaving” she meant that the car was not staying on its side of the road, that it went across the center of the pavement, but that she did not know whether the weaving “was mechanical or Mr. Zumwalt was causing it. * * * Q. Outside of the increase in speed, from the time you started out at Baxter you noticed nothing untoward or unusual about Mr. Zumwalt’s driving until the time the weaving began; isn’t that right? A. Only the speed, yes, sir. Q. You didn’t make any complaints before you noticed this weaving, did you? A. No, sir.” She stated that the car went faster while it was weaving and before it went, off the pavement.
A member of the Kansas State Highway Patrol, who examined the site the next morning, testified that it appeared that defendant’s car “had run from the improved portion (of the highway) and traveled a distance of 225 feet along the south edge of the road, and then went back into the improved portion and traveled a distance of 105 feet diagonally across the pavement, went into the north ditch and continued on a distance of 150 feet east.” Another highway patrolman ' testified that the next morning he talked to defendant who was then in a hospital. He asked defendant the rate of speed of the *178car when it went off the pavement. ‘1Q. And what did he tell you ? A. I think he told me about 85 miles an hour. ’ ’
The parties agree that construction of the Kansas guest statute by the Supreme Court of Kansas is controlling. Yarnall v. Glass, 240 Mo. App. 451, 217 SW 2d 283. Plaintiff says: “Since no similar fact situation has been passed upon by the Kansas court, we ask this court to apply the law to the facts and hold that the defendant was guilty of gross and wanton negligence. * * * We are only concerned with the question of what amounts to wanton negligence as that term has been recently defined by the Kansas Supreme Court in Bailey v. Resner, 168 Kan. 439, 214 P. 2d 323.”
In that ease the court said that it had theretofore held that ‘ ‘ gross and wanton negligence” meant “wantonness” and had defined that term “in nearly a score of cases since the enactment of the guest statute in 1931.” After citing those cases, the court stated: “And it may be said that the sum total of these definitions expounded in the past amounts to this — a wanton act is something more than ordinary negligence, and yet it is something less than willful injury; to constitute wantonness, the act must indicate a realization of the imminence of danger and a reckless disregard and complete indifference and unconcern for the probable consequences of the wrongful act. It might be said to include a willful, purposeful, intentional act, but not necessarily so; it is sufficient if it indicates a reckless disregard for the rights of others with a total indifference to the consequences, although a catastrophe might be the natural result.
“The term ‘wantonness1 or ‘wanton conduct’ has been defined by this court in cases other than those involving the guest statute, G. S. 1935, 8-122b, and it is difficult to find a more adequate definition of the term than is found in one such case — Frazier v. Cities Service Oil Co., supra, 159 Kan. at page 666, 157 P. 2d at page 829: * * it may be concluded that as to injuries inflicted, wanton conduct or wantonness comes between negligence on the one hand and wilful or malicious misconduct on the other; that it is more than negligence and less than wilfulness, and to constitute wantonness the acts complained of must show not simply lack of due care, but that the actor must be deemed to have realized the imminence of injury to others from his acts and to have refrained from taking steps to prevent the injury because indifferent to whether it occurred or not. Stated in another way, if the actor has .reason to believe his act may injure' another, and does it being indifferent to whether it does or not, he is guilty of wanton conduct.’ ”
So, was instant plaintiff’s ease lacking in these particulars? Did her evidence fail to show that defendant realized the imminence of injury to plaintiff and that he had reason to believe his act might injure her but, nevertheless, acted or refrained from acting because of his indifference as to whether she might sustain injury? This *179question must be answered by application of the same “elementary rule” followed by the Supreme Court of Kansas in Srajer v. Schwartzman, 164 Kan. 241, 188 P. 2d 971, viz., by consideration of her evidence, together with all reasonable inferences therefrom, in the light most favorable to her.
Plaintiff concedes that under Srajer v. Schwartzman, supra, “a reasonably high speed is not of itself enough to prove gross and wanton negligence.” See also Anderson v. Anderson, 142 Kan. 463, 50 P. 2d 995; Murrell v. Janders, 141 Kan. 906, 44 P. 2d 218; Leabo v. Willett, 162 Kan. 236, 175 P. 2d 109. However, plaintiff contends, here there were the “additional elements of increasing the speed while the ear was weaving from one side of the road to the other and at a time when defendant had been drinking and was angry. ’ ’
But plaintiff affirmatively testified that defendant was not, and did not appear to be, intoxicated. There was not even a suggestion in the record that his drinking earlier in the evening influenced his driving after leaving Baxter Springs. We are not impressed by the argument that defendant’s drinking was an “additional element of wantonness.” (Elsewhere in her brief plaintiff states that “it was immaterial as to whether defendant was drunk or sober because it was the manner of his driving that is to be judged. A sober man can be just as reckless, deliberate, intentional and wanton in his conduct as a drunken man.”)
We find no testimony to support the contention that defendant “was angry.” Plaintiff said that he did not appear angry and that there had been no trouble between them. That “defendant was angry” cannot reasonably be inferred from the fact that, at the time of or immediately before the accident, he was “not talking” to plaintiff, and that there had been no conversation during the 3% mile drive from Baxter Springs.
Nor can wantonness be inferred merely from the fact that the car’s speed was increased while it was weaving. Plaintiff said that by “weaving” she meant the car was left of the center of the pavement. She did not know how far it traveled or how long any part of the car was left of the center; that it all “happened too quick”; and that she did not know whether it was an act or omission of the driver or a mechanical defect that caused the car to be left of the center.
We cannot agree that the “weaving” of the car at high speed is an “additional” element of wantonness, and that “defendant’s reckless attitude and his indifference to danger are certainly proved by the movements of the car.” There was no evidence that the weaving was deliberately caused by defendant or that he was “zigzagging” it back and forth across the highway intending to scare plaintiff, or that “he did not care what happened to him or to the plaintiff,” as she suggests. While there was no showing that the increase in speed was due to defendant’s “stepping on the accelerator,” we can only *180infer that, if he did, it was a part of his effort to get off the shoulder and back on the pavement. There is nothing in the record from which it may be reasonably inferred that defendant realized that increasing his speed might result in injury to plaintiff and that he acted, indifferent as to whether' it did or not.
Therefore, we cannot assume or infer from the increase of speed that defendant was either indifferent or that he was even willing that plaintiff be injured. While plaintiff is entitled to every reasonable favorable inference, “this principle of favorable consideration cannot be invoked to supply missing evidence or be used as a basis for unreasonable or speculative inferences favorable to plaintiff.” Williams v. Illinois Cent. E. Co., 360 Mo. 501, 229 SW 2d 1, 6. And: “A finding based on speculation will not be permitted to stand.” Seago v. New York Cent. R. Co., 349 Mo. 1249, 164 SW 2d 336, 340, 147 A. L. R. 372.
Plaintiff’s testimony was that she first protested after the car, or a portion of it, was left of the center of the pavement; that she then noticed the speedometer just ‘ ‘ a few seconds before the car went off the south shoulder”; that her requests were for defendant to slow down and “if he didn’t I wanted out or he could take me back to Baxter.” Plaintiff did not know how much time elapsed, “it happened too quick. ’ ’
Assuming that she had time within which to make more than one protest, protests against a driver’s seeming lack of care are not uncommon. As the trial judge here observed: “There was some remonstrance on her part, which is not unusual on the part of a guest, particularly wives, — but outside of speed there is nothing in this case to indicate wantonness as defined by the laws, of the State of Kansas. ’ ’
The unfortunate occurrence of an accident immediately following a guest’s protest, warning, remonstrance or exclamation cannot convert into wantonness the prior conduct of the driver if, in fact, such conduct was not of itself of a character that the law classifies as wanton. See and compare Cohee v. Hutson, 143 Kan. 784, 57 P. 2d 35; Ewing v. Edwards, 140 Kan. 325, 36 P. 2d 1021; Donelan v. Wright, 148 Kan. 287, 81 P. 2d 50; Mason v. Banta, 166 Kan. 445, 201 P. 2d 654.
Both plaintiff and defendant cite some of the Kansas cases collected in Bailey v. Eesner, supra. Plaintiff discusses eight as “involving more aggravated facts than those involved in the other Kansas decisions.” Observing that no recovery was allowed in any of these cases, she asserts that “the Kansas Supreme Court has never passed on any case involving as aggravated negligence as in the present case.” We cite but need not summarize these cases. In most instances, that defendant’s negligence here was not “more aggravated” is shown by the parenthetical quotations taken from summaries in plaintiff’s brief. Stout v. Gallemore, 138 Kan. 385, 26 P. 2d 573 (“driving *18140 to 50 miles per hour and while trying to hug and kiss the young lady guest”); Sayre v. Malcolm, 139 Kan. 378, 31 P. 2d 8 (“Momentary inattention while driving 35 miles per hour”); Aduddell v. Brighton, 141 Kan. 617, 42 P. 2d 555 (“driving 40 to 50 miles per hour at night with the headlights of the car shining 75 to 100 feet ahead and attempting to go through a herd of cattle rather than applying his brakes and stopping”); Murrell v. Janders, 141 Kan. 906, 44 P. 2d 218 (“driving 60 to 70 miles per hour on a heavily traveled highway at a time when three automobiles were approaching and defendant’s automobile was struck when the center approaching automobile attempted to pass the first one and cut back part way across the line”); Anderson v. Anderson, supra (“driving 65 to 70 miles per hour when defendant knew he had a defective left tire and upon a gravel road on which there was a ridge of gravel 18 inches high at the side”); Leabo v. Willett, supra (“driving 65 to 70 miles per hour over a rutty dirt road”); Cohee v. Hutson, supra (“defendant’s loaded cattle truck was stopped beside a ditch and plaintiff, at defendant’s direction, got out to place a rock under a wheel; he was attempting to place another rock under the wheel and warned defendant that it was not time to start the truck when defendant started the truck and it fell over and injured plaintiff”).
Compare the Kansas cases cited by defendant, in none of which was the guest permitted to recover: Elliott v. Peters, 163 Kan. 631, 185 P. 2d 139; In Re Wright’s Estate, 170 Kan. 600, 228 P. 2d 911; and Bailey v. Resner, Ewing v. Edwards, Donelan v. Wright, and Mason v. Banta, supra.
Plaintiff’s cited cases from jurisdictions other than Kansas and involving guest statutes of other states are not determinative here. MeCown v. Schram, 137 Neb. 498, 289 NW 890, Id., 139 Neb. 738, 298 NW 681, where the guest was allowed to recover under the Kansas statute, is readily distinguishable upon the facts. Taylor v. Laderman, 349 Mo. 415, 161 SW 2d 253, Hall v. Wilkerson, (Mo. App.) 84 SW 2d 1063, and McCarty v. Bishop, 231 Mo. App. 604, 102 SW 2d 126, do not aid plaintiff as they involved either the Illinois or Iowa guest statutes. And see Stevers v. Walker, 233 Mo. App. 636, 125 SW 2d 920, involving the Kansas statute.
Under plaintiff’s own testimony, and giving her the benefit of every reasonable favorable inference which her evidence would tend to support, we have found nothing in this record to even suggest a realization by defendant of the imminence of danger and a reckless disregard and complete indifference and unconcern for probable consequences. We hold that plaintiff failed to make a submissible case under the Kansas guest statute as applied by the Supreme Court of that state.